Citation Nr: 0530626	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  01-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for Crohn's disease. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the bilateral sacroiliac 
joints.  

4.  Entitlement to an effective date earlier than January 30, 
2003, for the award of secondary service connection for 
synovitis of the knees, hands, fingers and back.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty November 1996 
to October 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO)      
in St. Petersburg, Florida.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Service-connected Crohn's disease is productive of no 
more than moderately severe symptoms, with frequent 
exacerbations.

3.  Degenerative joint disease of the cervical spine is 
manifested by complaints of neck pain, radiographic findings 
of arthritis, and loss of motion that is no more than slight.  

4.  The degenerative changes of the bilateral sacroiliac 
joints disability is manifested by complaints of pain with 
radiographic findings of arthritis, and loss of motion that 
is no more than slight.  


5.  The veteran's claim for service connection for synovitis 
of the knees, hands, fingers and back was received on 
September 25, 2001; his arthritis secondary to his service-
connected Crohn's disease was noted in November 2000, and, in 
March 2002, arthritis secondary to Crohn's disease was 
reported since January 1997.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating greater than 30 percent have not been met for service-
connected Crohn's disease.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7323 (2005).

2.  The criteria for the assignment of an initial disability 
rating greater than 10 percent for degenerative joint disease 
of the cervical spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5290 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2001).

3.  The criteria for the assignment of an initial disability 
rating greater than 10 percent for degenerative changes of 
the bilateral sacroiliac joints have not been met. 38 
U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.71a, Diagnostic Codes 5292, 5294, 5295 (2003) and 5236 
(2005).

4.  The criteria for an effective date of September 25, 2001, 
for the award of secondary service connection for synovitis 
of the knees, hands, fingers and back have been met.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issues 
being considered here stem from an initial grant of service 
connection and the assignment of an initial evaluation for 
the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Crohn's Disease

This appeal arises from the RO's May 2000 rating decision, 
which granted service connection for Crohn's disease and 
assigned an initial disability rating of 30 percent effective 
October 2, 1999, the day after the veteran's discharge from 
active duty.  


Under Diagnostic Code 7323, a 30 percent evaluation is 
appropriate for moderately severe impairment, with frequent 
exacerbations.  For severe impairment, with numerous attacks 
per year and malnutrition, and the individual's health being 
only fair during remissions, a 60 percent rating is assigned.  
Pronounced impairment, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess, warrants a 100 percent evaluation.  
See 38 C.F.R. § 4.114, Diagnostic Code 7323 (2005).

Service medical records indicate that the veteran was treated 
during service for gastrointestinal complaints including 
diarrhea.  Radiographic findings in June 1998 were noted to 
be highly suggestive of Crohn's disease of the terminal 
ileum.  

After service, private records show that in March 2000, the 
veteran was found to have Crohn's disease following an upper 
GI series.  The veteran was examined by VA in May 2000.  He 
reported having four to six liquid episodes of diarrhea a 
day.  He reported that he lost 15 pounds in the last nine 
months.  Crohn's disease was diagnosed.  Based on this 
evidence, service connection was granted and a 30 percent 
evaluation was assigned.  

VA outpatient treatment records show that in November 2000, 
the veteran reported that he had diarrhea, weight loss, and 
decreased appetite.  He reported having two bowel movements a 
day that are semi-formed.  He denied bleeding.  Private 
records dated from 1999 to 2002 show treatment with 
diagnostic testing which found Crohn's disease. 

On VA examination in February 2003, it was noted that the 
veteran took immunosuppressants, 6-MP as well as taking 
potassium, folic acid and vitamins.  The veteran reported 
having abdominal pain and diarrhea.  The veteran reported 
that the disability has affected his ability to work. Private 
medical records dated from that time to December 2004 show 
treatment and diagnostic testing for gastrointestinal 
complaints.  

The Board finds that the evidence does not support a finding 
that an increased evaluation is supported by the record at 
any time during the appeal period under Diagnostic Code 7323.  
To merit the next higher rating of 60 percent, the evidence 
must show severe impairment -- the criteria for 60 percent 
contemplate significant problems, such as malnutrition, and 
essentially, periods of ongoing symptoms more frequent than 
remission periods with health being only fair during 
remission.  

While the veteran reported in May 2000 that he had lost 15 
pounds in the last nine months, the Board notes that his 
recorded weight of 140 is the same as was recorded during 
service in February 1998.  In addition, on VA outpatient 
records in November 2000, his weight was recorded as 150 
pounds.  In September 2001, he weighed 151 pounds as noted on 
private records, and VA records show that in January 2003, he 
weighed 154.3 pounds, with normal laboratory findings.  There 
is no showing of malnutrition.  In March 2002, VA records 
show that the veteran plays golf and tennis without any 
problem, and as noted on VA examination in February 2003, he 
teaches part time and is able to perform the activities of 
daily living.  In short, medical evidence does not support 
the conclusion that the veteran's health is severely impaired 
due to Crohn's disease symptoms so that a 60 or 100 percent 
rating is warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Cervical Spine and Sacroiliac Joints

The veteran's cervical spine disability and his sacroiliac 
disability have been rated under Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003. These 10 percent and 20 percent ratings 
based on X-ray findings will not be combined with ratings 
based on limitation of motion. 38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5003.

The Board notes that the schedular criteria by which 
orthopedic disabilities of the spine are rated changed during 
the pendency of his appeal.  Specifically, on September 23, 
2002, a change to a particular diagnostic code (5293) was 
made effective. See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293). 
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

According to the old rating criteria, evidence of slight 
limitation of motion of the cervical spine warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).  The next higher evaluation of 20 percent 
requires evidence of moderate limitation of motion of the 
cervical spine.  The highest rating allowable pursuant to 
this Diagnostic Code, 30 percent, necessitates evidence of 
severe limitation of motion.  Id.

According to the new rating criteria, a 10 percent disability 
rating requires evidence of forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).  The next 
higher rating of 20 percent requires evidence of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  A 30 percent disability 
evaluation requires evidence of forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  Id. A 40 percent disability 
rating necessitates evidence of unfavorable ankylosis of the 
entire cervical spine.  Id. The highest disability evaluation 
allowable under this Diagnostic Code, 100 percent, requires 
evidence of unfavorable ankylosis of the entire spine.  Id.

With regard to the service-connected bilateral sacroiliac 
disorder, during the pendency of the veteran's appeal, 
effective September 26, 2003, substantive changes were made 
to the criteria for evaluating spine disorders.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2005)).  These revisions consist of a new 
rating formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness. Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Codes 5236 and 5237 for sacroiliac 
injury and weakness and lumbosacral or cervical strain, 
respectively), with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  

Under the criteria effective prior to September 26, 2003, 
under Diagnostic Codes 5294 and 5295, sacroiliac injury and 
weakness or lumbosacral strain warranted a  10 percent rating 
with pain on motion, and a 20 percent rating if present with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for a sacroiliac injury and weakness 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. That was the highest 
schedular evaluation available under that code.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine. When such limitation of motion 
is slight, a 10 percent rating is warranted and if moderate, 
a 20 percent rating is warranted. When limitation of motion 
is severe, a 40 percent rating is warranted. The maximum 
rating under Code 5292 is 40 percent.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating,  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or the combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2005).

Cervical Spine

In May 2000, the RO granted service connection for 
degenerative joint disease of the cervical spine and assigned 
a 10 percent evaluation under DC 5003, effective from October 
1999 the date of the claim.  This was based on service 
medical records which showed that, in April 1997 and December 
1997, X-rays documented mild to moderate degenerative changes 
at the C3/C4 level.  The RO also considered a May 2000 VA 
examination report which showed complaints of neck pain and 
motion of the cervical spine noted as 90 degrees of right and 
left rotation with 45 degrees of flexion and 15 degrees of 
extension.  There was no atrophy or spasms as well as no 
sensory motor deficits.  X-rays were normal, and the finding 
was, normal examination of the cervical spine.  


The veteran contends that the service-connected arthritis of 
his cervical spine is more severe than the current 10 percent 
disability rating indicates.  The medical reports of record 
do not support the veteran's complaints.  Examination showed 
the veteran's cervical spine to be normal in May 2000.  
Subsequent private and VA medical treatment for cervical 
spine complaints have not shown that the disability is 
manifested to a degree that a rating beyond 10 percent is 
warranted at any time during the appeal period.  For example, 
private records dated in June and July 2000 show extension of 
90 percent and flexion of 100 percent, and the VA examination 
of January 2003 noted 75 degrees of right and left rotation 
and 35 degrees of flexion and extension.  

Without evidence of moderate limitation of motion of the 
veteran's cervical spine, a higher rating of 20 percent, 
pursuant to the old rating criteria, cannot be awarded. 38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2001) (which stipulates 
that evidence of moderate limitation of motion of the 
cervical spine is necessary for the grant of a 20 percent 
disability evaluation).

Furthermore, without evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, a combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, the next higher evaluation of 20 percent, 
pursuant to the new rating criteria, is not warranted. 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2005).  

In addition, the Board acknowledges the veteran's complaints 
of neck pain.  Significantly, however, it has been not been 
shown that he has demonstrated objective evidence of 
discomfort (including on range of motion testing).  He has no 
noted neurological findings and no muscle spasm.  

In light of these findings, the Board concludes that a 
disability rating greater than the currently assigned rating 
of 10 percent for the service-connected degenerative 
arthritis of the veteran's cervical spine, based upon 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of his neck, is not warranted. The 
current evaluation of 10 percent adequately portrays the 
functional impairment (including pain and weakness) that the 
veteran experiences as a result of his service-connected 
cervical spine disability.  See DeLuca, 8 Vet. App. at 204-
207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290 & 5242.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Bilateral Sacroiliac Joints

The RO granted service connection for degenerative changes of 
the bilateral sacroiliac joints in May 2000, and assigned a 
10 percent evaluation effective from May 4, 2000.  This was 
based on a finding in private medical records dated in March 
2000, which showed mild narrowing and sclerosis of both 
sacroiliac joints, and VA X-rays of May 2000 which showed 
osteosclerosis and narrowing of the joint space of the 
sacroiliac joints bilaterally presumptive to degenerative 
changes.  

The veteran contends that his service-connected disability of 
the sacroiliac joints is more severe than the current 10 
percent disability rating indicates.  The record does not 
support that contention.  While he has complaints of pain, 
and X-ray findings of degenerative changes, findings show 
that he has good heel and toe rising, good gluteal tone, no 
atrophy, no spasm no weakness or reflex, sensory or motor 
deficits.  Motion is noted to be flexion to 80 degrees with 
35 degrees of right and left bending, and 15 degrees of 
extension.  Mild tendonitis with nodular formation of the 
sacroiliac joint has been noted.  (see VA examination of 
January 2003).  

Without evidence of moderate limitation of motion of the 
veteran's lumbar spine, a higher evaluation of 20 percent, 
using the old rating criteria, cannot be awarded.  See, 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001) (which stipulates 
that evidence of moderate limitation of motion of the lumbar 
spine is necessary for the grant of a 20 percent disability 
evaluation).  As noted above, motion is documented on VA 
examination of January 2003 and limitation is no more than 
slight.  

Also, without evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral in the 
standing position, a higher rating of 20 percent, using the 
old rating criteria, is not warranted.  See, 38 C.F.R. § 
4.71a, Diagnostic Codes 5294, 5295 (2001).  None of these 
findings have been documented.  

Moreover, without evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, the next higher evaluation of 
20 percent, pursuant to the new rating criteria, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

Additionally, the Board acknowledges the veteran's complaints 
of low back pain do not include manifestations suggestive of 
neurological involvement, and no neurological findings have 
been noted on examination.  He has stated that he plays golf 
and tennis, and there are no limitations on his activities of 
daily living.  (see VA examination of February 2003).  

In light of these findings, the Board concludes that a 
disability rating greater than the currently assigned rating 
of 10 percent for the veteran's service-connected disability 
based upon functional impairment, pain, and weakness that he 
experiences as a consequence of use of this disability is not 
warranted.  The current evaluation of 10 percent adequately 
portrays the functional impairment (including pain and 
weakness) that the veteran experiences as a result of his 
service-connected disability.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295, and 5237.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability. 38 C.F.R. § 3.321(b)(1) 
(2005). The criterion for such an award is a finding that the 
case presents an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted. The Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries. 
Section 4.1 specifically states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." The disabilities in 
question do not require frequent periods of hospitalization. 
Factors such as the need for periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned.  While the veteran has stated that his 
disabilities interfere with employment, he teaches part time, 
and he has not shown that the disabilities at issue result in 
unusual disability or impairment that make the application of 
the criteria in the Schedule impractical or inadequate. 

Earlier Effective Date

The service medical records show treatment for Crohn's 
disease, but they do not report any treatment or diagnosis 
for synovitis of the knees, hands, fingers or back.  


The veteran filed a formal claim for service connection for 
Crohn's disease, a left shoulder disorder, arthritis of 
joints, and an eye disorder in October 1999, the same month 
he was discharged from service.  He noted on his claim that 
the service medical records should be reviewed for the dates 
of treatment for these disorders.  

In May 2000, the RO granted service connection for Crohn's 
disease as well as degenerative joint disease of the cervical 
spine based on service medical records and VA examination 
reports dated in May 2000.  That examination showed no knee, 
hand, finger, or back disability and specifically, there was 
no evidence of synovitis of the knees, hands, fingers or 
back.  The veteran was informed of the May 2000 decision and 
of his appellate rights in a letter dated July 5, 2000.  He 
disagreed with the May 2000 RO determination in July 2000, 
and at that time there was no mention of any disability of 
the knees, hands, fingers or back in his correspondence.  

On September 25, 2001, the veteran noted on a VA Form 9 that 
his service-connected Crohn's disease affected his back, 
hands, fingers and knees.  This was properly accepted by the 
RO as a claim for secondary service connection for these 
complaints.  

VA outpatient treatment records show that in November 2000, 
the examiner found that the veteran had Crohn's disease with 
symptoms of arthritis.  In addition, in March 2002, a VA 
examiner reported Crohn's disease and arthritis secondary to 
it since January 1997.  The veteran was examined by VA on 
January 30, 2003.  At that time, he reported that he 
developed Crohn's disease in service and that he has 
developed problems with his back, fingers, and knees in 
service.  The veteran was examined and the examiner found 
that he had multiple joint synovitis reactive to Crohn's 
disease.  It was opined that the Crohn's disease has caused 
residual disability of the hands, knees, fingers and back.  

By rating decision dated in February 2003, the RO granted 
service connection for synovitis of the knees, hand, fingers 
and back, as secondary to service-connected Crohn's disease, 
effective from January 30, 2003. The veteran disagreed with 
the effective date and urged that the effective date should 
be the date he first filed a claim in October 1999.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is later."  38 C.F.R. § 
3.400.  The effective date for an award of disability 
compensation based on an original claim for direct service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).

When the veteran filed his formal claim for service 
connection in October 1999, he did not raise a claim 
concerning service connection for a disability of the knees, 
hands, fingers or back as secondary to Crohn's disease.  On 
his VA Form 21-526, he did write "arthritis of joints."  
However, the application for compensation showed no intent on 
his part to request entitlement to service connection for 
synovitis of the knees, hands, fingers or back on a secondary 
basis.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that VA is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed, and citing Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) for the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

Such a claim was not filed until September 25, 2001, when the 
veteran clearly stated that he had arthritis in his fingers, 
hands, spine and knees, as a result of his Crohn's disease.  
As noted above, in this case, the effective date for the 
grant of service connection will be the date of claim or the 
date entitlement arose, whichever is later.  Here, the claim 
was submitted in September 2001.  The record shows that 
entitlement arose prior to that time by way of VA outpatient 
treatment records relating arthritis secondary to Crohn's 
disease in November 2000, and another dating secondary 
findings of arthritis to January 1997.  The effective dates 
would be the later of these two dates, or September 25,  
2001, the date of the claim.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2005).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in May 2003 and in 
August 2003.  

The May 2003 and August 2003 letters satisfied the content 
requirement of a VCAA notice.  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The above noted letters combined with the statements of the 
case issued in August 2001 and in May 2004, informed the 
appellant concerning the information and evidence necessary 
to substantiate his claim.  The documents explained which 
information or evidence VA needed from him and what he could 
do to help with the claim.  The RO advised him as to what VA 
would do to assist him in the development of the evidence to 
support his claim.  In addition, while the documents did not 
specifically contain the "fourth element," informing him of 
the need to submit medical evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received all records not in the possession of a Federal 
department or agency.  Thus, the appellant had constructive 
knowledge of this requirement.  

The timing of the VCAA notice letters did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In this case, the deficiency in the timing of the VCAA notice 
is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, he has had a hearing before a hearing officer 
at the RO, and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  

It is noted that the veteran has requested that he be 
reexamined for disability evaluation.  The Board concludes 
that the current record contains "sufficient competent 
medical evidence" (see 38 C.F.R. § 3.159(c)(4)(i) (2005)), 
and that another examination is not warranted under these 
facts so as to preclude the Board's adjudication of the 
claim.  


ORDER

The claim for an initial disability rating greater than 30 
percent for Crohn's disease is denied.  

The claim for an initial disability rating greater than 10 
percent for degenerative joint disease of the cervical spine 
is denied.

The claim for an initial disability rating greater than 10 
percent for degenerative changes of the bilateral sacroiliac 
joints is denied.

Entitlement to an effective date of September 25, 2001 for 
the award of secondary service connection for synovitis of 
the knees, hands, fingers and back, as secondary to service-
connected is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


